         Case 3:21-cv-00173-KC Document 32 Filed 08/11/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             EL PASO DIVISION

                                          §
UNITED STATES OF AMERICA,                 §
                                          §
       Plaintiff,                         §
                                          §
v.                                        §    Case No. 3:21-cv-173-KC
                                          §
THE STATE OF TEXAS; GREG ABBOTT,          §
in his official capacity as Governor of   §
Texas,                                    §
                                          §
       Defendants.                        §

               DEFENDANTS’ WITNESS LIST FOR
 HEARING ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

      Pursuant to the Court’s Order entered August 9, 2021 (ECF 25), Defendants

the State of Texas and Greg Abbott, in his official capacity as Governor of Texas

(“State Defendants”), hereby submit the following list of witnesses for the August 13,

2021, hearing on Plaintiffs’ Motion for Preliminary Injunction.

               WITNESS                           DESCRIPTION OF TESTIMONY
Dr. Victor Treviño (either by             Laredo Health Authority testifying about
declaration or live)                      COVID and immigration issues in Laredo,
                                          as explained in his declaration


Richard F. Cortez (by declaration)        Hidalgo Count Judge testifying about
                                          COVID and immigration issues in Hidalgo
                                          County, as explained in his declaration

Joel Villarreal (by declaration)          Sergeant La Joya Police Department who
                                          has provided a declaration and records
                                          that address COVID and immigration
                                          issues in La Joya
Any witnesses called by the plaintiff
         Case 3:21-cv-00173-KC Document 32 Filed 08/11/21 Page 2 of 2




Date: August 11, 2021              Respectfully submitted.

KEN PAXTON                         /s/ Patrick K. Sweeten
Attorney General of Texas          PATRICK K. SWEETEN
                                   Deputy Attorney General for Special Litigation
BRENT WEBSTER                      Tx. State Bar No. 00798537
First Assistant Attorney General
                                   WILLIAM T. THOMPSON
JUDD E. STONE II                   Deputy Chief, Special Litigation Unit
Solicitor General                  Tx. State Bar No. 24088531
Tx. State Bar No. 24076720
                                   OFFICE OF THE ATTORNEY GENERAL
                                   P.O. Box 12548 (MC-009)
                                   Austin, Texas 78711-2548
                                   Tel.: (512) 463-2100
                                   Fax: (512) 457-4410
                                   judd.stone@oag.texas.gov
                                   patrick.sweeten@oag.texas.gov
                                   will.thompson@oag.texas.gov

                                   COUNSEL FOR DEFENDANTS


                          CERTIFICATE OF SERVICE

      I certify that on August 11, 2021, a true and accurate copy of the foregoing

document was filed electronically (via CM/ECF) and served on all counsel of record.

                                      /s/ Patrick K. Sweeten
                                      PATRICK K. SWEETEN




                                         2
